            Case 18-40015-KKS     Doc 103   Filed 08/25/20   Page 1 of 2




                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

IN RE:                                          CASE NO.: 18-40015-KKS
                                                CHAPTER 13
DANIEL C. WRIGHT
ANGELA WRIGHT

           Debtor(s)                                         /


           AGREED ORDER DENYING CHAPTER 13 TRUSTEE'S
           AMENDED MOTION TO DISMISS WITH CONDITIONS
                           (Doc. 101)

      THIS CASE came before the Court on the Chapter 13 Trustee's Amended

Motion to Dismiss (Doc. 101; the "Motion"), and the Court being fully advised;

      IT IS ORDERED that:

      1.     The Trustee's Motion to Dismiss is DENIED, provided the Debtor(s)

complies with the condition(s) in this Order.

      2.     The Debtor(s)’ Plan shall cure the accrued delinquency though July

2020, in the amount of $500.90 by increasing the monthly Plan payment by

$17.28 commencing September 15, 2020, for a total Plan payment of $525.97 for

a period of 28 months, and by increasing the final Plan payment by $17.06 for a

total Plan payment of $525.92. This payment shall not relieve the Debtor(s) of

the obligation to make each and every payment due under the Plan.
           Case 18-40015-KKS     Doc 103   Filed 08/25/20   Page 2 of 2




      3.    If the Debtor(s) fails to comply with the aforementioned

condition(s), the Trustee shall submit a Notice of Failure to Comply with Order

Denying Chapter 13 Trustee's Motion to Dismiss With Conditions, and the Court

shall enter an Order Dismissing Case without further notice or hearing.

      DONE AND ORDERED on __________________________________.
                             August 25, 2020




                                   _____________________________________
                                   KAREN K. SPECIE
                                   CHIEF U.S. BANKRUPTCY JUDGE

       LEIGH D. HART, Chapter 13 Trustee, is directed to serve a copy of this
Order on interested parties and file a proof of service within three (3) days of
entry of the Order.

THIS ORDER PREPARED BY:
LEIGH D. HART, ESQ.
CHAPTER 13 TRUSTEE
P. O. BOX 646
TALLAHASSEE, FL 32302
